DETAILED ACTION
This is a response to the Amendment to Application # 16/561,629 filed on February 18, 2021 in which claims 1-9 and 19 were amended; claim 11 was cancelled; and claim 26 was added.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 18, 2021 complies with the provisions of 37 C.F.R. § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-10, 12, 13, and 19-26 are pending, of which claims 1, 5, 6, 19, 21, and 22 are rejected under 35 U.S.C. § 102(a)(2) and claims 2-4, 7-10, 12, 13, 20, and 23-26 are rejected under 35 U.S.C. § 103.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 19, 21, and 22 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Woo et al., US Publication 2019/0122412 (hereinafter Woo).

Regarding claim 1, Woo discloses a computer-implemented method comprising “receiving an image” (Woo ¶ 27) by retrieving an image of a person. Additionally, Woo discloses “applying an emoji embedding model to the image to generate an emoji embedding for the image” (Woo ¶ 29) by applying the model to the image to determine where to place an emoji in the image (i.e., an emoji embedding). Further, Woo discloses “the emoji embedding model being trained to map dimensions in an image space directly to embeddings in an emoji space” (Woo ¶ 34) by training to images to map to an emoji. Finally, Woo discloses “generating a sentiment label for the image based on the emoji embedding” (Woo ¶ 34) where the sentiment label is generated after training (i.e., based on the embedding).

Regarding claim 5, Woo discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Woo discloses “wherein the emoji embedding model is trained using a training process on a corpus of annotated image data that includes images from social media messages annotated with at least one emoji.” (Woo ¶ 41).

Regarding claim 6, Woo discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, Woo discloses “wherein the corpus of annotated image data excludes by giving an example where the corpus includes only a YouTube video and not URLS or hashtags. The Examiner notes that the broadest reasonable interpretation of this limitation does require an active step of exclusion, but merely requires that URLs and hashtags are not included in the corpus whether they are excluded purposefully or accidently. 

Regarding claim 19, it merely recites a non-transitory computer readable storage medium for performing the method of claim 1. The non-transitory computer readable storage medium comprises computer software modules for performing the various functions. Woo comprises computer software modules for performing the same functions. Thus, claim 19 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 21, Woo discloses the limitations contained in parent claim 19 for the reasons discussed above. In addition, Woo discloses “wherein the emoji embedding model is a machine learning model generated using a training process on a corpus of annotated image data that includes images annotated with at least one emoji.” (Woo ¶ 34).

Regarding claim 22, Woo discloses the limitations contained in parent claim 21 for the reasons discussed above. In addition, Woo discloses “wherein the corpus of annotated image data is generated automatically from social media data.” (Woo ¶ 41).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 2 and 3 are rejected under 35 U.S.C. § 103 as being unpatentable over Woo in view of Yatziv et al., US Publication 2017/0109615 (hereinafter Yatziv).

Regarding claim 2, Woo discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Woo does not appear to explicitly disclose “wherein the emoji embedding model is trained using training images and random crops of some of the training images.”
However, Yatziv discloses an image model training system “wherein the image model is trained using training images and random crops of some of the training images.” (Yatziv ¶ 49). A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Yatziv was combined with Woo, the image model training method of Yatziv would be applied to the emoji embedding model of Woo. Therefore, the combination of Woo and Yatziv at least teaches and/or suggests “wherein the emoji embedding model is trained using training images and random crops of some of the training images,” rendering it obvious.
same field of endeavor,” namely that of artificial intelligence based image analysis. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Woo and Yatziv before him or her to modify the image analysis of Woo to include the random crops of Yatziv.
The motivation for doing so would have been that the use of random crops are well-known to be a powerful form of training. (Yatziv ¶ 49). 

Regarding claim 3, the combination of Woo and Yatziv discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, the combination of Woo and Yatziv discloses “wherein the emoji embedding model is further trained using transformations of some of the random crops” (Yatziv ¶49) by further transforming color intensity.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Woo in view of Deoras et al., US Publication 2015/0066496 (hereinafter Deoras), as cited on the Notice of References Cited dated November 18, 2020.

Regarding claim 4, Woo does not explicitly disclose “wherein the emoji embedding model includes a deep residual neural network having at least ten layers.”
However, Deoras discloses that it is well known in the art for deep neural network with at least ten layers. (Deoras ¶ 30). Thus, one of ordinary skill in the art prior to the effective filing date of the present application would have recognized that when Deoras was combined with Woo, the DNN of Deoras would be substituted for the neural network of Woo. Thus the combination of Woo and Deoras 
Woo and Deoras are analogous art because they are from the “same field of endeavor,” namely that of neural networks. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Woo and Deoras before him or her to modify the neural network of Woo to include at least ten layers as disclosed by Deoras.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). Woo teaches the “base device” for predicting emoji using a neural network. Further, Deoras teaches the “known technique” of using deep neural networks with at least ten layers that is applicable to the base device of Woo. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claims 7, 9, 10, and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Woo in view of Bojja et al., US Publication 2017/0185581 (hereinafter Bojja), as cited on the Notice of References Cited dated November 18, 2020.

Regarding claim 7, Woo discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Woo discloses “wherein the emoji embedding excludes sentiment neutral emojis” (Woo ¶ 27) by giving an example where the emoji embedding only includes a positive sentiment and thus “excludes” sentiment neutral emojis. The Examiner notes that the broadest reasonable interpretation of this limitation does require an active step of exclusion, but merely requires that sentiment neutral emojis are not included, whether they are excluded purposefully or accidently.
Woo does not appear to explicitly disclose “wherein the emoji embedding is represented by a vector of values, each value in the vector corresponding to a prediction for a different emoji.”
However, Bojja discloses “wherein the emoji embedding is represented by a vector of values, each value in the vector corresponding to a prediction for a different emoji” (Bojja ¶ 59) by generating a vector of probabilities for each candidate emoji. 
Woo and Bojja are analogous art because they are from the “same field of endeavor,” namely that of emoji embedding systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Woo and Bojja before him or her to modify the emoji embedding of Woo to include the particular vector of values of Bojja.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). Woo teaches the “base device” for embedding emojis into an image. Further, Bojja teaches the “known technique” using a vector representation of emojis during an embedding process that is applicable to the base device of Woo. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 9, Woo discloses the limitations contained in parent claim 1 for the reasons discussed above. Woo does not appear to explicitly disclose “wherein generating the sentiment label for the image based on the emoji embedding includes applying an emoji-to-sentiment model to the emoji embedding.”
by mapping an emoji to a sentiment using the machine learning model.
Woo and Bojja are analogous art because they are from the “same field of endeavor,” namely that of emoji embedding systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Woo and Bojja before him or her to modify the emoji embedding of Woo to include the emoji-to-sentiment model of Bojja.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). Woo teaches the “base device” for embedding emojis into an image. Further, Bojja teaches the “known technique” using an emoji-to-sentiment model during an embedding process that is applicable to the base device of Woo. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 10, the combination of Woo and Bojja discloses the limitations contained in parent claim 9 for the reasons discussed above. In addition, the combination of Woo and Bojja discloses “wherein the emoji-to-sentiment model is generated using a training process on a corpus of labeled image data that includes images annotated with at least one sentiment value.” (Bojja ¶ 32).

Regarding claim 26, Woo discloses the limitations contained in parent claim 19 for the reasons discussed above. In addition, Woo does not appear to explicitly disclose “select, from the emoji 
However, Bojja discloses select, from the emoji embedding, values that exceed a threshold; and suggest emojis corresponding to the selected values for a caption for the image” (Bojja ¶ 108) by selecting only those emoji that are greater than a threshold.
Woo and Bojja are analogous art because they are from the “same field of endeavor,” namely that of emoji embedding systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Woo and Bojja before him or her to modify the emoji embedding of Woo to include the threshold values of Bojja.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). Woo teaches the “base device” for embedding emojis into an image. Further, Bojja teaches the “known technique” using a threshold value during an embedding process that is applicable to the base device of Woo. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Woo in view of Zhang et al., US Patent 9,563,693 (hereinafter Zhang), as cited on the Notice of References Cited dated November 18, 2020.

Regarding claim 8, Woo discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Woo does not appear to explicitly disclose “using the sentiment label for the image in an image search that returns images matching a specified sentiment.

Woo and Zhang are analogous art because they are from the “same field of endeavor,” namely that of sentiment analysis systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Woo and Zhang before him or her to modify the sentiment analysis of Woo to include the positive, negative, and neutral sentiments of Zhang.
The motivation for doing so would have been that these types of sentiment are well known in the art and therefore, easy to implement with a high likelihood of success.

Claims 12, 13, 20, and 23-25 are rejected under 35 U.S.C. § 103 as being unpatentable over Woo in view of Baker et al., US Publication 2019/0258719 (hereinafter Baker), as cited on the Notice of References Cited dated November 18, 2020.

Regarding claims 12 and 23, Woo discloses the limitations contained in parent claims 1 and 19 for the reasons discussed above. In addition, Woo does not appear to explicitly disclose “comprising generating a suggested caption for the image based on the emoji embedding.”
by generating an emoji label for the document and corresponding to the emoji.
Woo and Baker are analogous art because they are from the “same field of endeavor,” namely that of emoji classification and processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Woo and Baker before him or her to modify the emoji prediction of Woo to include the label display of Baker.
The motivation for doing so would have been that providing the label allows the user to more easily recognize the topic of the emoji (Baker ¶ 413), thereby resulting in a more user friendly system. 

Regarding claim 13, Woo discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Woo does not appear to explicitly disclose “triggering display of an indication of the sentiment label for the image.”
However, Baker discloses an emoji prediction system including the step of “triggering display of an indication of the sentiment label for the image” (Baker ¶ 413) by providing the label with the emoji.
Woo and Baker are analogous art because they are from the “same field of endeavor,” namely that of emoji classification and processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Woo and Baker before him or her to modify the emoji prediction of Woo to include the label display of Baker.
The motivation for doing so would have been that providing the label allows the user to more easily recognize the topic of the emoji (Baker ¶ 413), thereby resulting in a more user friendly system. 

Regarding claim 20, Woo discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Woo discloses “wherein the instructions further cause the at least one processor to: generate a sentiment label for the image using the emoji embedding” (Woo ¶ 34) where the sentiment label is generated after training (i.e., based on the embedding).
Woo does not appear to explicitly disclose “trigger display of an indication of the sentiment label for the image.”
However, Baker discloses an emoji prediction system including the step of “triggering display of an indication of the sentiment label for the image” (Baker ¶ 413) by providing the label with the emoji.
Woo and Baker are analogous art because they are from the “same field of endeavor,” namely that of emoji classification and processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Woo and Baker before him or her to modify the emoji prediction of Woo to include the label display of Baker.
The motivation for doing so would have been that providing the label allows the user to more easily recognize the topic of the emoji (Baker ¶ 413), thereby resulting in a more user friendly system. 

Regarding claim 24, Woo discloses the limitations contained in parent claim 19 for the reasons discussed above. In addition, Woo does not appear to explicitly disclose “wherein the instructions further cause the at least one processor to suggest the at least one emoji for a caption for the image.”
However, Baker discloses an emoji prediction system including the step of “wherein the instructions further cause the at least one processor to suggest the at least one emoji for a caption for the image” (Baker ¶ 413) by providing (i.e., suggesting) the label with the emoji.
same field of endeavor,” namely that of emoji classification and processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Woo and Baker before him or her to modify the emoji prediction of Woo to include the label display of Baker.
The motivation for doing so would have been that providing the label allows the user to more easily recognize the topic of the emoji (Baker ¶ 413), thereby resulting in a more user friendly system. 

Regarding claim 25, Woo discloses the limitations contained in parent claim 19 for the reasons discussed above. In addition, Woo discloses “predict a plurality of emojis for the image, the at least one emoji being one of the plurality of emojis” (Woo ¶ 28) by predicting the smiley face emoji and the fire emoji. 
Woo does not appear to explicitly disclose “suggest at least some emojis of the plurality of emojis for a caption for the image based on the values of the vector, the at least some emojis having higher values than remaining emojis of the plurality of emojis.”
However, Baker discloses an emoji prediction system including the step to “suggest at least some emojis of the plurality of emojis for a caption for the image based on the values of the vector, the at least some emojis having higher values than remaining emojis of the plurality of emojis” (Baker ¶¶ 205, 413, and 429) by disclosing the suggestion of some emoji for a caption of the image (Baker ¶ 413), and that suggestions are based on vectors (Baker ¶ 429). Baker additionally discloses that when using a vector to make suggestions, the vectors “close to the target” are selected, meaning those vectors have higher values than the unselected (i.e., remaining) values.
Woo and Baker are analogous art because they are from the “same field of endeavor,” namely that of emoji classification and processing. 

The motivation for doing so would have been that providing the label allows the user to more easily recognize the topic of the emoji (Baker ¶ 413), thereby resulting in a more user friendly system. 

Response to Arguments
Applicant’s arguments filed February 18, 2021, with respect to the rejection of claims 1-13 and 19-25 under 35 U.S.C. §§ 102 and 103 (Remarks 7) have been considered but are moot in view of the new ground(s) of rejection. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Dolan et al., US Publication 2016/0063993, System and method for using artificial intelligence to predict and associate an emoji with content.
Gupta et al., US Publication 2017/0291295, System and method for using artificial intelligence to predict and associate an emoji with content.
Martinez del Corral et al., US Publication 2017/0371522, System and method for using artificial intelligence to predict and associate an emoji with content.
Orr et al., US Publication 2018/0150744, System and method for using artificial intelligence to predict and associate an emoji with content.
Taylor, US Publication 2018/0174457, System and method for using artificial intelligence to predict and associate an emoji with content.

Woo et al., US Publication 2019/0122403, System and method for using artificial intelligence to predict and associate an emoji with content.
McKenzie, US Publication 2019/0171666, System and method for using artificial intelligence to predict and associate an emoji with content.
Liu et al., US Publication 2019/0332247, System and method for using artificial intelligence to predict and associate an emoji with content.
Brendel et al., US Patent 10,788,900, System and method for using artificial intelligence to predict and associate an emoji with content.
Bommaraju et al., US Patent 10,812,424, System and method for using artificial intelligence to predict and associate an emoji with content.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/ANDREW R DYER/Primary Examiner, Art Unit 2176